Title: To George Washington from Major General Charles Lee, 14 February 1776
From: Lee, Charles
To: Washington, George

 

Dr General
New York Febry the 14th 1776

I shou’d have written to you more constantly but really had no means of conveying my letter—a Mr Buchanan and Tolby bound for head Quarters will deliver You this—You will excuse the conciseness as my time is short—The Governor and Capt. of Man of War had threaten’d perdition to the Town if the Cannon was remov’d from the Batteries and wharfs, but I ever considerd their threats as a Brutum fulmen, and even perswaded the Town to be of the same way of thinking—We accordingly conveyd them to a place of safety in the middle of the day, and no cannonade ensued—Capt. Parker publishes a pleasant reason for his passive conduct—He says that it was manifestly my intention and that of the N. England men under my command to bring down destruction on this Town so hated for their loyal principles but that He was determin’d not to indulge us, so remain’d quiet out of spite—The People here laugh at his nonsense, and begin to despise the menaces which formerly us’d to throw ’em into convulsions—to do ’em justice The whole shew a wonderfull alacrity—and in removing the Cannon Men and Boys of all ages work’d with the greatest zeal and pleasure—I really believe that the generallity are as well affected as any on the Continent—the Provincial Congress have order’d in fiveteen hundred Minute Men—a Numb⟨er⟩ equal to two Battalions are coming from Pensylva⟨nia⟩ and the Jerseys—Lord Sterlins Regt is already here but not compleat—when the Major part or a sufficient number arrive We shall begin our works—my intention is to pull down that part of the Fort on the Town side to prevent its being converted into a Citidal for the Enemy—and to erect a Battery on a traverse in the street to prevent their making a lodgment in it—a redoubt and battery at the pass of Hell Gate will prevent their Ships and Tenders passing and repassing to and from the Sound—We have fixd on a Spot in Long Island for a retrenchd Camp which I hope will render it impossible for ’em to get footing on that important Island as this Camp can always be reinforc’d it is our intention to make it so capacious as to contain four thoushand Men—the batteries on the pass of Hudsons River will be secur’d as soon as possible. some of the heavy Cannon from

hence must be sent up for the purpose—it is really a fine train We are in possession of, You shall have a return of the guns as well as stores by the Post—Capt. Smyth is an excellent intelligent active Officer, and I take the liberty [of] recommending him to your protection—Capt. Badlam of the Artillery is likewise a Man of great merit in his way—You must pardon me Dr General, for a liberty I have taken—You know that Sears was to collect our Volunteers in Connecticut—but He thought He coud not succeed unless He had some nominal Office and rank—I accordingly most impudently by the virtue of the power deputed by You to me (which power you never deputed) appointed him Adjudant General with rank of Lt Colonel for the expedition it can have no bad consequences, the Man was much tickled, and it added spurs to his feet—He is a creature of much spirit and public virtue and ought to have his back clapp’d—with respect to the Canada expedition which You indirectly propose to me, I have only one answer to make—wherever I can be of most service, there I shou’d chuse to be—I have indeed just at this instant one objection which is I am not without apprehensions that facing the Cold may throw me into a relapse so as not only to render me unfit for service there but evry where else—I am indeed much better, but extremely tender I begin to walk—it has been a damn’d attack—a constant violent fever attending it, I neither eat nor slept for eight days—but my fever is pass’d and I begin to eat—a week I hope will set me up—sevral Members of the Congress have indicated a desire I shou’d go to Canada, I have explain’d to em my apprehensions, but assur’d ’em most honestly of my willingness—but in fact unless They expedite an Army and some heavy Artillery it will be in vain to trouble their heads about a General—Colonel Richmore who lately left Montreal tell’s us that what few Troops are now there will infallibly return home early in April—He is gone to the Congress and I hope will give em (as He is capable) the necessary lights—but whatever steps They take be assurd, Dr General, that I am with the greatest readiness prepar’d to receive and execute yours and their commands; Canada is I confess, if I am only tolerably accoutre’d a glorious Field which Must flatter the ambition of, Yours Most sincerely

C. Lee

